Citation Nr: 1539052	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of the hearing is in the Veteran's file. 

In September 2012 and June 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the current lumbar spine disability had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a lumbar spine disability.  The Veteran states that he hurt his back when he came under attack while working on a carrier and jumped into a trench.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service treatment records show in an undated record that the Veteran sought treatment in the Republic of Vietnam for his back.  It was noted that the Veteran had persistent lower back pain.  In a February 1968 health record note, the veteran was treated for low back pain.   

Post service medical records reflect treatment for chronic pain.  A magnetic resonance imaging of the lumber spine dated in November 2002 indicates that the Veteran had moderate spinal stenosis at the upper lumbar levels, secondary to facet hypertrophy and disc bulges at M1-2 and L2-3, but no significant disc herniations or nerve root compressions were seen.  A private treatment note dated in May 2008 shows that the Veteran underwent a segmental decompression with bilateral discectomy for his lumbar stenosis.

A private treatment note dated in August 2009 reflected that the examiner had treated the Veteran for 24 years, and that his back pain had been persistent throughout that time.  It was noted that the Veteran had undergone back surgery and required medication for the pain.  

The examiner also noted that the Veteran had a back condition prior to entry into military service.  The examiner stated that it was at least as likely as not that the Veteran's back condition was related to his service.  The examiner indicated that the condition was not proven free from aggravation by military service and had likely worsened beyond a natural progression.  It was very likely that his military service had contributed and added to his lower back problems and subsequent disability.  

At the Veteran's August 2009 Travel Board hearing, he noted that his military occupational specialty was heavy equipment maintenance.  He stated that he hurt his back while in service after jumping into a trench.  He stated that he was given light duty and that his back problems had continued since service.  

In August 2009, the Veteran submitted statements from his aunts and cousin who noted that after separation from service, the Veteran had problems with his back.  

The Veteran underwent a VA examination in January 2013.  The Veteran was diagnosed with lumbar degenerative disk disease.  The examiner opined against a finding of a relationship between the Veteran's degenerative disc disease of the lumbar spine and service.  He noted that the Veteran had undergone four surgeries since the 1990's relating to degenerative disk disease which described the natural history of someone with degenerative lumbar spine who had diskectomies for herniated disks leading to further arthritic changes ultimately resulting in lumbar fusion.  The examiner stated that the injury to the Veteran's back in 1967 was likely a lumbar strain to his muscles and would not have caused his degenerative disc disease and current back problem.  The degenerative lumbar spine was multifactorial and followed a long natural history of poor disc genetics.  

Pursuant to a June 2015 Board remand, the Veteran was afforded a VA examination in August 2015.  The Veteran was diagnosed with degenerative arthritis of the spine.  The examiner opined that the Veteran's current back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran did not have an injury to his back (such as a fracture or disc herniation) that would cause residual symptoms and that the Veteran's current condition was more likely due to the numerous back surgeries he had causing chronic pain.  


After resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in a state of equipoise with respect to whether the Veteran's current lumbar spine disability is related to his military service.

Although the 2013 VA examiner opined against a relationship between the Veteran's current lumbar spine disability and his injury during military service, at the same time the examiner noted that the cause for the Veteran's current lumbar spine disability was "multi-factorial" and followed a "long natural history."  These comments lend support to the Veteran's contention that his current lumbar spine disability is caused, at least in part, by the injury during military service.

Although the 2015 VA examiner also opined against finding a relationship between the Veteran's current lumbar spine disability and his military service, the Board notes that the examiner's purported rationale for this opinion is troubling as he indicates the current disability is the result of multiple spine surgeries in the 1990s, but does not address the important question of what caused the back problems that led to surgery in the 1990s.  The Board finds that it is at least plausible that the surgeries were the result of back problems that began in service, as the Veteran has alleged.  This finding would be consistent with the August 2009 statement from the Veteran's private physician who noted that he had treated the Veteran for 24 years for back pain.

The August 2009 private examiner found that the Veteran had a pre-existing back disability that was aggravated by the Veteran's military service.  He specifically noted that military service had contributed and added to the Veteran's lower back problems and subsequent disability.  

The Board initially notes that the evidence does not show the Veteran had a pre-existing back disability upon entry into military service as his April 1966 entrance examination shows that the Veteran's spine was normal.  Therefore, when read in the light most favorable to the Veteran, the August 2009 medical opinion supports a finding that the Veteran's current lumbar spine disability is related to his military service, as the physician notes that there were several falls during the Veteran's military service and it is "very likely" that his military service contributed to his lower back problems and subsequent disability.  

After a review of the entire record, the Board finds that the evidence is at least in a state of equipoise as to whether the Veteran's current lumbar spine disability is related to his military service.  See Wise v Shinseki, 26 Vet App. 517 (2014).  Accordingly, entitlement to service connection is warranted.  


ORDER

Entitlement to service connection for a lumbar spine disability is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


